DETAILED ACTION
Status of the Application
	Claims 39-55 are pending.
	Amendment of claims 39, 41, 50,  and amendments to the specification as submitted in a communication filed on 4/2/2022 is acknowledged. 
In a telephone conversation with Zhiyun Ge on 4/26/2022, an agreement was reached to amend claim 39 to place the application in condition for allowance.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Zhiyun Ge on 4/26/2022.
Please replace claim 39 as follows:

	39.	A biosynthetic method of preparing rebaudioside N, the method comprising: 
		reacting a steviol glycoside composition comprising rebaudioside A with a glucose donor 	moiety in the presence of a first recombinant polypeptide having glucosyltransferase activity to 	produce rebaudioside I, wherein said first recombinant polypeptide comprises (i) an amino acid 	sequence having at least 95% sequence identity to SEQ ID NO: 7, SEQ ID NO: 11, or SEQ ID 	NO: 13, or (ii) an amino acid sequence having at least 97% sequence identity to SEQ ID NO: 15; 	and 
		reacting said rebaudioside I with a rhamnose donor moiety in the presence of a second 	recombinant polypeptide having 1,2-rhamnosyltransferase activity to produce rebaudioside N; 	wherein said second recombinant polypeptide comprises an amino acid sequence having at least 	95% sequence identity to SEQ ID NO: 3.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses methods to produce steviol glycosides, the Examiner has found no teaching or suggestion in the prior art directed to a method for producing rebaudioside N, wherein said method requires the step of (a) converting rebaudioside A into rebaudioside I in a reaction catalyzed by the polypeptide of SEQ ID NO: 7, 11, 13 or 15, and (b) converting rebaudioside I into rebaudioside N in a reaction catalyzed by the polypeptide of SEQ ID NO: 3.  Therefore, claims 39-55, directed to a method for producing rebaudioside N, wherein said method requires the steps of (a) reacting a composition comprising rebaudioside A with a glucose donor to produce rebaudioside I in the presence of a protein with glucosyltransferase activity that comprises (i) an amino acid sequence at least 95% identical to SEQ ID NO: 7, 11, 13 or 15, or (ii) an amino acid sequence at least 97% identical to SEQ ID NO: 15, and (b) reacting the rebaudioside I produced in (a) with a rhamnose donor in the presence of a protein with 1,2-rhamnosyltransferse activity, wherein said protein comprises an amino acid sequence at least 95% identical to SEQ ID NO: 3, are allowable over the prior art of record. 

Conclusion
Claims 39-55 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 6, 2022